DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 08/05/2022 has been entered. Claims 1-4, 6, 8-12 and 15-16 are pending in the Application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8-10 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 10, the claims recite the limitation “wherein the switch is connected between a power source of the power supply line and a receiving device corresponding to the plurality of signals having different voltage levels” (emphasis added). This limitation is not supported in the Specification. The Applicant submits that support for the limitation can be found in figure 12. However, figure 12 does NOT show the switch sw1 is connected between the 5V power source and the receiving device 200. Instead, figure 12 shows that one side of the switch sw1 is connected to both the 5V power source and the receiving device 200 at point S1. Please see the figure 12 below.


    PNG
    media_image1.png
    1083
    1647
    media_image1.png
    Greyscale
   
Therefore, the newly amended limitation “wherein the switch is connected between a power source of the power supply line and a receiving device” is not supported by the Specification as filed. For the purpose of examination, the Examiner interpret that the switch is connected to the power source and the receiving device on one side as shown in figure 12 of the Specification.
Other dependent claims are rejected because they are dependent of the rejected claims above.

Response to Arguments
Applicant's arguments filed 08/05/2022 with respect to the prior art rejections have been fully considered but they are not persuasive.
Regarding claims 11 and 15, the Applicant argues that the cited art Shibata fails to teach the newly amended feature “select a set of signals from the plurality of signals based on a difference in voltage levels of each signal of the set of signals.” The Examiner respectfully disagrees. Shibata discloses the receiver circuit 201 select signals based on voltage level to transmit to the data processing circuit 202 (see para 0055, The multilevel data signal received from the multilevel signal transmitting apparatus 100 is inputted into the multilevel receiver circuit 201, and the multilevel receiver circuit 201 detects the voltage level of the multilevel data signal in each of the unit time intervals. The multilevel receiver circuit 201 has a plurality of predetermined threshold voltages for determining the voltage levels of the multilevel data signal. Based on these threshold voltages, the multilevel receiver circuit 201 determines which of the 2N voltage levels is indicated by the received multilevel data signal, in each of the unit time intervals, generates Nbit parallel data from the multilevel data signal, and sends it to the data processing circuit 202). Therefore, Shibata does disclose the limitation as claimed.
Regarding claims 1 and 10, the Applicant argues that the cited art Chen fails to teach “wherein the switch is connected between a power source of the power supply line and a receiving device corresponding to the plurality of signals having different voltage levels”. The Applicant submits that Chen’s figure 9 shows the upper end of the switch pd_en1 is connected to both the current source Ipu and the input terminal CC1. Therefore, Chen cannot possibly teach that one end of the switch is connected to the source and other end is connected to the input terminal CC1. In response, the Examiner notes that the argued limitation is not supported by the Specification as shown in the § 112(a) rejection above. The Examiner further notes that the claims are interpreted based on the Specification showing the switch sw1 connected to the 5V power source and the receiving device on one side of the switch at point S1. Chen discloses this arrangement of the switch pd_en1 connected to the power source Ipu and the device connected to CC1 line on one side of the switch as shown in figure 9 reproduced below. Accordingly, Chen does disclose the limitation when interpreted in view of the Specification.

    PNG
    media_image2.png
    460
    647
    media_image2.png
    Greyscale

Based on the reasoning above, the rejections should be maintained. Please see below for the detailed rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata US publication US 20150049835.

Regarding claim 11, Shibata teaches a receiving device, comprising 
Circuitry configured to receive a plurality of signals having different voltage levels from a communication line at different timings (multilevel signal receiving apparatus 200, see para 0051, a multilevel data signal having an even number of voltage levels equal to or more than four is transmitted from the multilevel signal transmitting apparatus 100 to the multilevel signal receiving apparatus 200 through a transmission line 300, also see figure 4 showing signals with different voltage levels at different timing);
select a set of signals from the plurality of signals based on a difference in voltage levels of each signal of the set of signals (see para 0055, The multilevel data signal received from the multilevel signal transmitting apparatus 100 is inputted into the multilevel receiver circuit 201, and the multilevel receiver circuit 201 detects the voltage level of the multilevel data signal in each of the unit time intervals. The multilevel receiver circuit 201 has a plurality of predetermined threshold voltages for determining the voltage levels of the multilevel data signal. Based on these threshold voltages, the multilevel receiver circuit 201 determines which of the 2N voltage levels is indicated by the received multilevel data signal);  
transmit the selected set of signals to a subsequent stage via the communication line (see figure 10, subsequent stage 202, see para 0055, Based on these threshold voltages, the multilevel receiver circuit 201 determines which of the 2N voltage levels is indicated by the received multilevel data signal, in each of the unit time intervals, generates Nbit parallel data from the multilevel data signal, and sends it to the data processing circuit 202).

Regarding claim 12, Shibata further teaches the circuitry includes a comparator having a threshold corresponding to the plurality of signals having different voltage levels (see para 0055, The multilevel receiver circuit 201 has a plurality of predetermined threshold voltages for determining the voltage levels of the multilevel data signal).

Regarding claim 15, Shibata teaches a receiving method comprising receiving a plurality of signals having different voltage levels from a communication line at different timings (see para 0051, a multilevel data signal having an even number of voltage levels equal to or more than four is transmitted from the multilevel signal transmitting apparatus 100 to the multilevel signal receiving apparatus 200 through a transmission line 300, also see figure 4 showing signals with different voltage levels at different timing)
selecting a set of signals from the plurality of signals based on a difference in voltage levels of each signal of the set of signals (see para 0055, The multilevel data signal received from the multilevel signal transmitting apparatus 100 is inputted into the multilevel receiver circuit 201, and the multilevel receiver circuit 201 detects the voltage level of the multilevel data signal in each of the unit time intervals. The multilevel receiver circuit 201 has a plurality of predetermined threshold voltages for determining the voltage levels of the multilevel data signal. Based on these threshold voltages, the multilevel receiver circuit 201 determines which of the 2N voltage levels is indicated by the received multilevel data signal);
transmitting the set of signals with the converted second voltage level to a subsequent stage via the communication line (see figure 10, subsequent stage 202, see para 0055, Based on these threshold voltages, the multilevel receiver circuit 201 determines which of the 2N voltage levels is indicated by the received multilevel data signal, in each of the unit time intervals, generates Nbit parallel data from the multilevel data signal, and sends it to the data processing circuit 202).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata and in view of Chen et al US publication US 20160342492.

Regarding claim 1, Shibata teaches a transmission device (see figure 1) comprising:
Circuitry (circuitry of figure 1 including driver 102 and multilevel transmitter 100) configured to generate a plurality of signals having different voltage levels (see para 0052, The multilevel driver circuit 102 generates the multilevel data signal at one of 2N voltage levels, from the Nbit parallel data indicative of the input data signal, in each of the unit time intervals); and 
outputs the plurality of signals having different voltage levels to a communication line at different timings (see para 0051, a multilevel data signal having an even number of voltage levels equal to or more than four is transmitted from the multilevel signal transmitting apparatus 100 to the multilevel signal receiving apparatus 200 through a transmission line 300, also see figure 4 showing signals with different voltage levels at different timing).
But, Shibata fails to teach open a switch in a power supply line, wherein the switch is connected to a power source of the power supply line and a receiving device corresponding to the plurality of signals having different voltage levels; determine, based on the opened switch and a voltage level of the power supply line, whether a communication line is connected to the receiving device.
However, Chen teaches a connecting detection circuitry for detecting a type of connecting device by opening a switch in a power supply line, wherein the switch is connected between a power source of the power supply line and a receiving device (see figure 9 and para 0085, When the device is operated as a DFP, the switch control signals control switches in the terminating circuit 9011 to connect the pull-up current source with the input terminals CC1 and CC2 e.g. when the device is DFP, pd switch is opened while pu switch is closed thus the opening pd switch is connected to the power source Ipu); determining, based on the opened switch and a voltage level of the power line, whether a communication line is connected to a receiving device corresponding to the plurality of signals having different voltage levels (see para 0029, In order to detect states of the Host (DFP) and the Device (UFP), in an initial time, the CC1 pin and the CC2 pin of the Host are pulled to a power source voltage by a pull-up current, and the Device is pulled down to a ground voltage by a pull-down resistor Rd. When the DFP detects that a voltage at the CC1 or CC2 terminal is between Vref2 and Vref3, it indicates that the UFP has been attached to the DFP) and outputting, based on the determination, the plurality of signals (see para 0075, the DFP device (Host) provides a pull-up current of 80 uA, and therefore, the DFP device provides a charging current of 900 mA through a VBUS pin).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the transmission system of Shibata and further incorporate a connection detection circuitry.
The motivation for doing so is to provide the ability to detect connected receiving device and its capability to better accommodate the receiving device.

Regarding claim 3, Shibata further teaches the circuitry is further configured to generate the plurality of signals having different voltage levels based on one driver (driver 102, see para 0052, The multilevel driver circuit 102 generates the multilevel data signal at one of 2N voltage levels).

Regarding claim 4, Shibata further teaches the circuitry is further configured to generate the plurality of signals having different voltage levels based on a current driving operation (see figure 1 and para 0052, a multilevel driver circuit 102 has a power supply VDD1 and a ground GND1 which is a current driving setup to generate voltages).

Regarding claim 6, Chen further teaches the determination is based on a voltage level of the communication line when a predetermined current is drawn from the communication line (see para 0029, In order to detect states of the Host (DFP) and the Device (UFP), in an initial time, the CC1 pin and the CC2 pin of the Host are pulled to a power source voltage by a pull-up current).

Regarding claim 8, Shibata further teaches the circuitry is further configured to receive the plurality of signals having different voltage levels from the communication line at different timings (circuitry of figure 1 including the multilevel signal receiving apparatus 200, see para 0051, a multilevel data signal having an even number of voltage levels equal to or more than four is transmitted from the multilevel signal transmitting apparatus 100 to the multilevel signal receiving apparatus 200 through a transmission line 300).

Regarding claim 9, Shibata further teaches the circuitry is further configured to transmit a set of the plurality of signals having different voltage levels to a subsequent stage via the communication line (see figure 10, subsequent stage at equalizer 203).

Regarding claim 10, Shibata teaches generating a plurality of signals having different voltage levels (see para 0052, The multilevel driver circuit 102 generates the multilevel data signal at one of 2N voltage levels, from the Nbit parallel data indicative of the input data signal, in each of the unit time intervals); and 
outputting the plurality of signals having different voltage levels to a communication line at different timings (see para 0051, a multilevel data signal having an even number of voltage levels equal to or more than four is transmitted from the multilevel signal transmitting apparatus 100 to the multilevel signal receiving apparatus 200 through a transmission line 300, also see figure 4 showing signals with different voltage levels at different timing).
But, Shibata fails to teach opening a switch in a power supply line, wherein the switch is connected to a power source of the power supply line and a receiving device corresponding to the plurality of signals having different voltage levels; determining, based on the opened switch and a voltage level of the power supply line, whether a communication line is connected to the receiving device.
However, Chen teaches detecting a type of connecting device by opening a switch in a power supply line, wherein the switch is connected to a power source of the power supply line and a receiving device (see figure 9 and para 0085, When the device is operated as a DFP, the switch control signals control switches in the terminating circuit 9011 to connect the pull-up current source with the input terminals CC1 and CC2 e.g. when the device is DFP, pd switch is opened while pu switch is closed thus the opening pd switch is connected to the power source Ipu); determining, based on the opened switch and a voltage level of the power supply line, whether a communication line is connected to the receiving device (see para 0029, In order to detect states of the Host (DFP) and the Device (UFP), in an initial time, the CC1 pin and the CC2 pin of the Host are pulled to a power source voltage by a pull-up current, and the Device is pulled down to a ground voltage by a pull-down resistor Rd. When the DFP detects that a voltage at the CC1 or CC2 terminal is between Vref2 and Vref3, it indicates that the UFP has been attached to the DFP) and outputting, based on the determination, the plurality of signals (see para 0075, the DFP device (Host) provides a pull-up current of 80 uA, and therefore, the DFP device provides a charging current of 900 mA through a VBUS pin).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the transmission method of Shibata and further incorporate connection detection.
The motivation for doing so is to provide the ability to detect connected receiving device and its capability to better accommodate the receiving device.

Regarding claim 16, Chen further teaches detect whether the communication line is connected to the transmission device; and open the switch based on the detection (see figure 9 and para 0085, When the device is operated as a DFP e.g. thus connected to an UFP device, the switch control signals control switches in the terminating circuit 9011 to connect the pull-up current source with the input terminals CC1 and CC2 e.g. when the device is DFP, pd switch is opened while pu switch is closed thus the opening pd switch is connected to the power source Ipu).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shibata and Chen as applied to claims above, and further in view of Krishnamoorthy et al US publication US 20160065187.

Regarding claim 2, the combination of Shibata and Chen teaches all the features with respect to claim 1 as outlined above.
But, the combination of Shibata and Chen fails to teach the circuitry is further configured generate the plurality of signals having different voltage levels based on a plurality of drivers.
However, Krishnamoorthy teaches a circuitry configured to generate a plurality of signals having different voltage levels by a plurality of drivers (see figure 2, multi-level pulse generator circuit 140 having a plurality of drivers e.g. voltage generator circuits 140-1, 140-2, 140-3 for generating multilevel signals).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the voltage generation unit of Shibata and incorporate multiple drivers.
The motivation for doing so is to generate different voltages more efficiently using multiple drivers, one for each voltage level.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tan et al US 20170220088 discloses a device detection mechanism including opening/closing a switch between a power supply and an external device when the external device is connected (see figure 7A-7B).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184